                   UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF TEXAS
                       GALVESTON DIVISION

BENJAMIN DOUGLAS GUIDRY, )
                              )
     Movant,                  )          USDC Case No. 3:19-cv- 120
                              )
     v.                       )
                              )          USDC Case No. 3:16-cr-001-1
UNITED STATES OF AMERICA, )
                              )          Hon. George C. Hanks, Jr.
     Respondent.              )          United States District Judge
_____________________________

   REPLY TO THE UNITED STATES’ RESPONSE IN OPPOSITION
            TO 28 U.S.C. §2255 MOTION TO VACATE

     COMES NOW BENJAMIN DOUGLAS GUIDRY by and through

undersigned counsel and respectfully submits this Reply to the United States’

Response to Movant’s (“Mr. Guidry”) pending Motion to Vacate pursuant to

28 U.S.C. §2255. [DE #74] .As established herein, the United States’ request

should be denied, and an evidentiary hearing scheduled to permit Mr. Guidry

to prove his claims.

                              I. Introduction

     Mr. Guidry is entitled to an evidentiary hearing on the claim that his
plea was not knowingly, intelligently, and voluntarily entered as a result of

ineffective assistance of counsel. The United States’ Response is inadequate

to allow summary denial of this claim, as it fails to establish that Mr. Guidry

is conclusively entitled to no relief. This is true because the factual allegations

describing the constitutionally deficient advice from defense counsel on the

acceptance of a plea agreement to which Mr. Guidry entered a plea of guilty

are not addressed by the portions of the record referred to in the United

States’ Response. There are no portions of the record which address the out-

of-court communication between Mr. Guidry and his former counsel except

Mr. Guidry’s Sworn Declaration.1 That declaration sets forth a facially valid

claim of ineffective assistance which – contrary to the legal position taken by

the United States – is not foreclosed by the law as the claim relies on

substantially different evidence than is currently on the record, and indeed,

nothing which counters Mr. Guidry’s Sworn Statement is before the Court.



       1

       See DE #75 @ Exhibit #2. [DE refers to docket entries in United States v. Guidry, Criminal
Case No. 3:16-cr-0000.-1 (S.D.Tex.)].

                                           Page -2-
      Accepting Mr. Guidry’s uncontested allegations 2 as one must at this

stage and posture of the case, mandates that an evidentiary hearing be

scheduled to allow Mr. Guidry the opportunity to prove his claims. See,

Machibroda v. United States, 368 U.S. 487 (1962).

  II. Guidry is Clearly Entitled to an Evidentiary Hearing on His Claims

      A.    The Applicable Standard

      Title 28 U.S.C. § 2255 provides that “[u]nless the motion and files and

records of the case conclusively show that the prisoner is entitled to no relief,

the court shall . . . grant a prompt hearing thereon, determine the issues and

make findings of fact and conclusions of law with respect thereto.” (Emphasis

added). When facts are at issue in a § 2255 proceeding, a hearing is required

if: (1) the record, as supplemented by the trial judge’s personal knowledge or

recollection, does not conclusively negate the facts alleged in support of the

claim for § 2255 relief; and (2) the movant would be entitled to post-conviction

relief as a legal matter if his factual allegations are true. See Friedman v. United


      2

            The Government has chosen to forego input from Mr. Guidry’s former counsel.

                                      Page -3-
States, 588 F.2d 1010, 1015 (5th Cir. 1979); see also United States v. Briggs, 939

F.2d 222, 228 (5th Cir. 1991).

      B.    The United States’ Has Failed to Establish That Mr. Guidry is
            Conclusively Entitled to No Relief – an Evidentiary Hearing is
            Thus Statutorily Mandated.

      The United States’ Response argues for denial of Mr. Guidry’s motion

to vacate without an evidentiary hearing based on the erroneous conclusion,

that his claims are refuted by the record. Id. This Court should reject that

premise, and acknowledge Mr. Guidry’s entitlement to an evidentiary hearing

on the merits of his ineffective assistance of counsel claims alone.

      The United States’ position that there is not a genuine issue of material

fact relies completely on its version of the record, as they have elected not to

obtain an affidavit or statement from Mr. Guidry’s former counsel. The

government cites several portions of the record as purportedly refuting Mr.

Guidry’s claims. However, none of the referenced record portions come close

to refuting his Sworn Declaration or that of his mother. (DE # 74 @ Ex #2- EX

#4). The United States’ Response in Opposition should be rejected and an



                                    Page -4-
evidentiary hearing scheduled to permit Mr. Guidry to prove his claims.

      [1].   Ground One is not Refuted by the Record

      Neither Mr. Guidry’s written plea agreement, factual resume, sworn

testimony at the rearraignment hearing, nor any other part of the record

refute his statement, or his mother’s, under penalty of perjury that: (1) As

time progressed, and more particularly after he [Buckley] setup my

evaluation with Dr. Lawson, an expert Psychologist in the field of sex

offenses, he [Buckley] was not as positive and he suggested a plea bargain

telling me "if we fight part of the evidence, we will have to fight it all." Nor,

is any other factual statement or allegation sworn to refuted directly or

indirectly by the record now before this Court.

      The United States also attacks Mr. Guidry’s ineffective assistance of

counsel claim on the prejudice prong, arguing that contemporaneous

evidence refutes that he would have proceeded to trial or awaited a better

plea offer. Id. The United States then exposes this court to a barrage of

speculation, because the government has no way to know the opinions held



                                    Page -5-
and strategies employed by Mr. Guidry and his former counsel. Only Mr.

Guidry and his former counsel would be privy to these formerly privileged

communications and the United States chose not to obtain the input of Mr.

Guidry’s former counsel, so there is no evidentiary basis for their assertions

concerning the opinions held and strategies employed by Mr. Guidry or his

former counsel.

      The assertion that the offer Mr. Guidry accepted was the best offer that

the government was going to make is irrelevant to Mr. Guidry’s willingness

to accept that plea. Assuming that the author of the United States’ Response

is asserting that he has personal knowledge that no better offer would have

been made under any circumstance, the objective truth of this fact is not

dispositive of whether Mr. Guidry would have ultimately accepted the offer

if his counsel had provided the minimally required advice. The question is

subjective and personal to the defendant. The only part of the record which

speaks to these questions, are his Mother’s Sworn Declaration and his own

Sworn Declaration, which definitively answers that he would not have



                                  Page -6-
accepted the plea and proceeded to trial had counsel provided

constitutionally effective advice. 3

       At this stage of the proceeding, and without a scintilla of contradiction

in the record, from Guidry’s attorney that but for this lack of advice he would

not have so pled, Guidry states a claim of ineffective assistance of counsel,

invalidating his plea. This is true because a plea entered as a result of

ineffective assistance is neither knowing or voluntary. See, e.g., Tollett v.

Henderson, 411 U.S. 258, 267 (1973). Moreover, a conviction obtained by such

plea must be reversed and the defendant allowed to proceed to trial. See, e.g.,

Hill v. Lockhart, 474 U.S. 52 (1985). The Supreme Court recently clarified that

this requirement is not contingent on the defendant having a reasonable

defense, or any objective likelihood of acquittal, because the error which is

being remedied is the “denial of the entire judicial proceeding ... to which he

had a right.”Lee v. United States, 137 S. Ct. 1958, 1965 (2017).

       3

                The government’s assertion that Mr. Guidry benefitted by some fifteen (15) years in
accepting the plea is absurd. Whether the 50 (fifty) he received or the 65 (sixty-five) he could have
potentially received, is a difference without distinction. Either amount of time translates into a LIFE
sentence for Mr. Guidry.

                                             Page -7-
      [2].   Medications and Mental Health

      The government attempts to convince this Court, that somehow the

post-sentencing analysis and professional expert opinion of Dr. Michael

Fuller, who happens to be a physician licensed to practice medicine in the

state of Texas, is presently employed as a Professor of Psychiatry

(2014-present), Director of Adult Forensic Psychiatry Services (2002-present),

and Director of Psychiatric Consult and Liaison Services (2002-present) in the

Department of Psychiatry & Behavioral Sciences at The University of Texas

Medical Branch (UTMB) in Galveston Texas, as well as Board Certified with

the American Board of Psychiatry and Neurology, who’s professional expert

opinion and analysis matter none at all. (See, DE #74 @ Exhibit #5).

      Even though that opinion was provided to this Court under penalty of

perjury, and at a minimum, provides a foundation for an evidentiary hearing

on its face, the government suggests Dr. Fuller’s analysis does not overcome

“Guidry’s repeated contemporaneous statements, under oath, that he was not

impaired, that he fully understood the charges and the plea agreement, and



                                  Page -8-
that he was pleading guilty voluntarily, carry a strong presumption of

truthfulness and are entitled to great weight.” (Emphasis added).

      Yet, it is also true and well settled, that a defendant’s recitals on the

record at the time he entered his guilty plea do not foreclose review at a later

time that those were themselves involuntary. See, Blackledge v. Allison, 431 U.S.

63, 74, n. 4 (1977), and Santobello v. New York, 404 U.S. 257 (1971). Furthermore,

what Machibroda, 368 U.S. 487 (1962), and Fontaine, 411 U.S. 213 (1973),

indisputably teach, is that the barrier of the plea proceeding record, although

imposing, is not invariably insurmountable. In administering a §2255

proceeding, this Court cannot fairly adopt a per se rule excluding all

possibility that Mr. Guidry’s representations at the time his guilty plea was

accepted, were not the product of such factors such as strong medications,

misunderstanding, duress, or misrepresentation by others so as to make his guilty

plea a constitutionally inadequate basis for the sentence imposed and

resulting imprisonment. United States v. Casas, No. C.A. C-06-448, 2007 WL

1100475, at *1 (S.D. Tex. Apr. 11, 2007)



                                    Page -9-
                               III. Conclusion

      The government claims that several of Mr. Guidry’s issues are

foreclosed by the waiver language of his plea agreement and requests

additional time to brief and/or respond to those claims should the Court reach

them on the merits. Mr. Guidry respectfully joins that request, and would

seek to more fully address the claims should the Court agree with his

allegation in Ground One, or determine an evidentiary hearing is the only

procedural platform to make the very necessary credibility assessments this

case presents. Mr. Guidry respectfully suggests that this Honorable Court

schedule an evidentiary hearing on his claims of ineffective assistance of

counsel.

      Respectfully submitted at Houston, Texas this 7th day of August, 2019.

                              LAW OFFICES OF D. CRAIG HUGHES
                              ______________________________________
                                    D. Craig Hughes
                                    SBOT No. 10211025
                                    Attorney for Benjamin Douglas Guidry
                                    7324 Southwest Freeway - Suite 1466
                                    Houston, Texas 77074
                                    713-535-0683 - Direct
                                    713-510-1856 - Fax
                                    dcraighughes@msn.com (email)

                                  Page -10-
                       CERTIFICATE OF SERVICE

     I hereby certify that on this 7th day of August, 2019, I have electronically

filed the foregoing with the Clerk of the Court for the Southern District of

Texas using the CM/ECF system. Counsel for all parties to the case are

registered CM/ECF users and will be served by the CM/ECF system. All other

non CM/ECF parties have been served via prepaid first -class U.S. mail.

                              ______________________________________
                                    D. Craig Hughes
                                    SBOT No. 10211025
                                    Attorney for Benjamin Douglas Guidry




                                  Page -11-
